IN THE UNITED STATES DISTRICT COURT

 

JOSEPH LAVERY

 

 

 

Plaintiff(s) é ——
- No. |9:13-cv-2083-MCE-AC
- oa |
I. DHILLON, et al, REQUEST FOR AUTHORITY TO INCUR
COSTS (APPOINTED COUNSEL) AND
Defendants. REQUEST FOR PAYMENT
/

 

REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES

Complete this form and return it to the court (with two copies) for approval prior to incurring the
cost for which reimbursement is requested.

a

 

 

 

 

Ly Rebecca Ann Weinstein-Hamilton , attorney for plaintiff(s), declare as follows:
| was appointed to represent plaintiff(s) in this action on uly 12, 2018 , by the
Honorable JAllison Claire , United States District Judge/Magistrate Judge.

I believe that the following course of action is reasonably necessary to the prosecution of this
action:

oo De

 

 

| was appointed counsel for plaintiff for the limited purpose of completing discovery. Plaintiff is currently
housed at the California Substance Abuse Treatment Facility (CSATF) where his deposition will take place.
Defendant's attorney is setting Plaintiff's deposition for a date prior to August 15, 2019. | will be appearing
remotely via video feed to avoid the time and expense of traveling to CSATF. By agreement, Defendant's
counsel will retain and pay for the court reporter, while | will pay the costs for the "remote attorney” video feed
lro the L.A. Legal Service office in Sacramento. The estimated hourly fee for the video service Is estimated by lL.

A. Legal to be $175.00 per hour. Per FRCP Rule 30, the deposition will not exceed seven hours.

 

Counsel seeking reimbursement must support all claimed expenses by submitting invoices, receipts or similar
documentation. Without such documentation, counsel will not be reimbursed,

| have made reasonable inqui and believe that the cost of this course of action will not exceed
the amount of $ |1225.00

| therefore request that this court authorize the expenditure in an amount not to exceed that stated
above for the completion of this contemplated course of action.
REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2

Case Number: |>.13-cv-2083-MCE-AC

The following payments of costs have been heretofore approved in this matter:

 

 

 

 

 

 

 

 

 

 

Amount Ss oe 5 Amount |
Approved Purpose Paid | |
| No other other expenses have been — for pre-approval. .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| declare under penalty of perjury that the foregoing is true and correct.

 

 

Signed this |31st day of July eae , 20 hg , at lel Dorado Hills , California.

 

 

= <== — —

S Weinstein-Hamilton

Attomey for Plaint % a / Let

The above expenditure is < Approved

 

 

Or,

Good cause appearing therefore, this matter is set for discovery conference, pursuant
to rule , on , at , ___-M. in Courtroom
Number

 

Dated: efi ae // 7 |
plazas

United States District Judge/Magistrate Judge

 
